Citation Nr: 0417044	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-22 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal 
reflux disease to include due to exposure to Agent Orange.

3.  Entitlement to service connection for sinusitis to 
include due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO), which denied service connection 
for PTSD, gastroesophageal reflux disease (GERD), and 
sinusitis.

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  In part, VCAA revised and amended 
38 U.S.C.A. § 5107 to eliminate the requirement that a 
claimant present a "well-grounded" claim.  Under VCAA, 
§ 7(a)(2) provides that the provisions of § 5107 as amended 
by § 4 of the Act, apply to any claim filed before the date 
of the enactment of the Act and not final as of that date.  
See VAOPGCPREC 7-2003.  

In the October 2002 rating decision from which the present 
appeal originates, the RO denied the claim for service 
connection for PTSD on the merits.  Previously, in a December 
1999 rating decision the RO denied service connection for 
PTSD on the basis that it was not well-grounded.  That 
decision did not become final, see 38 C.F.R. §§ 20.302, 
20.1103 (1999), prior to enactment of VCAA.  Thus, under 
§ 7(a)(2) of VCAA, provisions of the amended § 5107 apply, 
and the December 1999 rating decision should have been 
readjudicated.  In October 2000 the RO received from the 
veteran a claim for service connection for PTSD.  As the 
December 1999 rating decision had not become final by the 
time of enactment of VCAA in November 2000, the Board here 
shall readjudicate that claim.  

At the November 2003 hearing before the undersigned, the 
veteran waived his right to receive a corrected VCAA letter 
(referring to the 1-year period to submit evidence, see 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003)).  


FINDINGS OF FACT

1.  The veteran has an acceptable diagnosis of PTSD which is 
linked to a corroborated stressor during his active service.  

2.  Gastroesophageal reflux disease (GERD) is not shown to be 
of service origin.

3.  Sinusitis is not currently shown.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  Claimed gastroesophageal reflux disease was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2003).

3.  Claimed sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

With respect to the PTSD claim, because this decision effects 
a grant of the benefit sought - entitlement to service 
connection for PTSD, appellate review may be conducted 
without prejudice to the veteran, Bernard v. Brown, 4 Vet. 
App. 384 (1993), and it is unnecessary to further analyze the 
impact of recent changes to the regulations defining VA's 
duty to assist with respect to that claim.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

Regarding the claims for service connection for sinusitis and 
for GERD, the RO notified the veteran consistent with 
requirements under the VCAA in a letter dated in October 
2001.  He was informed of the information and evidence 
necessary to substantiate the claims, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain, and to send any evidence in his possession relevant 
to the claims.  He has also been informed of what evidence 
was needed to substantiate his claim for service connection 
for sinusitis and GERD, claimed as due to exposure to Agent 
Orange.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The record reflects that the RO has made reasonable efforts 
to obtain relevant medical evidence adequately identified by 
the appellant in support of his claim.  The RO provided the 
notice prior to the adverse rating decision on the matter.  
The Board finds that VA has complied with the VCAA duties to 
notify and assist.  

II.  Service Connection

A.  Factual Background

The veteran served on active duty in the Army from August 
1966 to August 1969.  Service records show that during his 
active duty he was stationed in Vietnam from July 1967 to 
July 1968.  His DD Form 214, shows that his military 
occupational specialty was carpenter.  His principal duty 
assignment in Vietnam was that of a utility helper.  The 
service records disclose no combat decorations or other 
evidence of combat.  His service medical records contain no 
indication of a psychiatric disorder, other than that at the 
time of his July 1969 E.T.S. examination, he reported that he 
had had depression or excessive worry.  Service medical 
records contain no indication of sinusitis or GERD.

In a form received from the veteran in January 1999, he 
reported several stressors associated with his claimed PTSD, 
including the following.  He indicated that in 1968 while in 
Vietnam and a member of the 39th Engineer Brigade, he 
witnessed the killing in action of Sergeant Benedict, 
Corporal English, and Sergeant Williams.  He also indicated 
that he was injured in Vietnam.

In a form received from the veteran in October 2000, he 
reported the following stressors: (1) in Chu Lai Vietnam in 
1967, he witnessed a mortar attack in which three were 
killed; (2) in Chu Lai in 1968 he witnessed sniper fire while 
on patrol in which Sergeant Benedict was wounded and Cupp was 
killed; (3) two weeks later Cunningham was killed; and (4) in 
1968 he witnessed dead bodies.

In that form, he also stated that he was wounded in Chu Lai 
and taken to an area dispensary.  He had shrapnel wounds and 
lost consciousness.  When he awoke he was in an Army hospital 
and was a patient there for two weeks.  The veteran stated 
that even though he did not have a combat MOS, he was exposed 
to combat related experiences and was part of a unit that 
fought with the enemy and he was wounded.  He reported that 
on arrival in Vietnam he went to Chu Lai, where the first 
night there, he witnessed a mortar attack on the compound 
which continued into the night and on into the morning hours.  
Three service members were killed during that attack.  

The veteran further described his stressors as follows.  
While "beating the bush" apparently on a patrol, platoon 
sergeant Benedict was hit by sniper fire.  When Ernest Cupp 
of Memphis Tennessee went to retrieve Benedict, Cupp was hit 
in the head and later died in the hospital.  Cupp had taken 
care of the veteran when he first arrived in Vietnam.  Two 
weeks later, John Cunningham (Ham) was blown up while they 
were sweeping a mine field in 1968.  The veteran reported 
that when they went out on patrol he saw dead bodies of VC.  
In 1968 while securing their compound, Hawk, another buddy, 
was killed.  While on a reconnaissance mission in 1968 during 
the Tet Offensive, Sergent Dickey was killed.  At that time 
the veteran was running for cover and fell, hit his head, and 
when he woke up, he was in a hospital and his legs and head 
were bandaged.  He was in the hospital for two weeks.

VA treatment records from 2000 to 2001 show treatment for 
psychiatric complaints and contain diagnoses including PTSD, 
chronic, major depressive disorder, major depression, 
recurrent/unipolar, in partial remission.  During VA 
treatment in August 2000, the veteran reported combat 
experiences in Vietnam in the Chu Lai area, in which he 
reported that he shot and killed enemy soldiers and saw a 
buddy, Elijah English, killed.  He also reported having been 
hit with shrapnel and staying in a dispensary for a couple of 
days.  The examiner's impression at that time was that the 
reported history and interview behavior was consistent with 
the diagnosis of PTSD and occupational problems.

The VA treatment records from 2000 to 2001 also show 
complaints of abdominal symptoms in records dated from April 
to June 2001.  When seen in April 2001, the impression was 
epigastric pain.  In May 2001 there are assessments of 
dyspepsia and gastritis - likely from non-steroidal anti-
inflammatory drug.  Records in June 2001 show that the 
veteran had GERD symptoms, and the veteran was on medication. 

In a statement received from the veteran dated in October 
2001, he reported stressors including the deaths of English, 
Kent, and Johnson, who committed suicide.  He witnessed a 
soldier named Johnson who got shot and killed in 1967 while 
the two were on a routine mine sweep.  The veteran reported 
incidents involving the following: Leroy, who was blown up by 
a land mine; Smith, who had his head shot off while in a fox 
hole with the veteran; and Williams, who was killed while on 
point with the veteran.  The veteran reported that his duties 
included sweeping areas for mines, walking point, and being a 
tunnel rat to check for enemy in tunnels. 

In July 2002, the U.S. Armed Services Center for Unit Records 
Research (CURR) submitted service records including an 
Operational Report - Lessons Learned (OR-LL) submitted by the 
39th Engineer Battalion, for the period ending April 30, 
1968; and Daily Staff Journals (DJ's) submitted by the 39th 
Engineer Battalion for January to March 1968.  

In the cover letter, the CURR Director summarized these 
records as follows.  The OR-LL documents that the location of 
HQ Co was Chu Lai, and that elements of the unit conducted 
mine sweeps and that casualties occurred as a result of 
mining incidents, mortar rounds, and sniper fire.  The DJ's 
document attacks at Chu Lai, during the 1968 TET Offensive, 
as stated by the veteran, and that the attacks resulted in 
unit casualties and destruction of vehicles.  The Director 
stated that CURR would be unable to provide meaningful 
research concerning the individuals named as casualties 
without further information as indicated therein.  The 
Director also provided a report of analysis regarding 
herbicide spray applications with respect to the proximity to 
the veteran's location and tour of duty.

During an August 2002 VA examination the veteran reported 
stressors from Vietnam which included seeing his buddy 
getting killed.  His most traumatic experience happened in 
July of 1967 when a soldier named Cupps was shot and killed 
when they were on a mission together.  Another time was when 
a soldier named Cunningham was shot in the head, in July 
1967.  The veteran complained of reliving episodes and of 
nightmares.  He awakens feeling sweaty and nervous and 
frightened.  He had intrusive thoughts and was easily 
startled by noises.  Following examination, the diagnosis was 
chronic PTSD.  The examiner opined that there was a clear 
nexus between the stressors the veteran reported and his PTSD 
symptomatology.

VA treatment records from 2001 to 2003 show continued 
treatment for psychiatric symptomatology assessed as chronic 
PTSD and major depression.

During the veteran's November 2003 Travel Board Hearing, he 
testified that he was a combat engineer with the 39th 
Engineer Brigade.  In that capacity he would go ahead of 
everyone and make sure a place was secure by clearing land 
and bridges.  He also had tasks as a tunnel rat, in which he 
would search tunnels.  He related that two or three of his 
buddies were killed, including soldiers named Jackson, 
Clinton, and English.  English's birthday was January 9, and 
Clinton's birthday was around December 23.  He was stationed 
mostly in Chu Lai.  He experienced mortar attacks and/or 
sniper attacks on a regular basis while at Chu Lai.  The 
veteran also testified regarding his claimed disorders of 
sinusitis and GERD due to exposure to Agent Orange in 
Vietnam.

Lay statements received in December 2003 pertain to the 
veteran's claimed disorders on appeal.

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

i.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

PTSD was diagnosed at the veteran's August 2002 VA 
examination, and other medical records include a PTSD 
diagnosis.  Clinicians link the PTSD to claimed Vietnam 
stressors.  However, regardless of diagnosis, service 
connection for PTSD also requires sufficient proof of a 
service stressor.

The veteran served in the Army in Vietnam, and his service 
records show that his principal duty assignments were that of 
a utility helper.  Service records show no combat decorations 
or other evidence of participation in combat.  As it is not 
shown the veteran engaged in combat, his assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  Under DSM-
IV, concerning a diagnosis of PTSD, a sufficient stressor is 
one in which a person has been exposed to a traumatic event 
in which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others; and the person's response 
involved intense fear, helplessness, or horror.  See 38 
C.F.R. § 4.125; Cohen, supra.

A recent court decision indicates that a rocket or mortar 
attack at a large base in Vietnam may be a sufficient PTSD 
stressor, and a veteran's claimed personal exposure to the 
attack will be satisfactorily corroborated by his presence 
with his unit which was known to be generally exposed to the 
attack.  Pentecost, supra.  One of the veteran's claimed 
Vietnam stressors includes mortar attacks.  Documents 
obtained from CURR verify episodes for the period in which 
the veteran's unit (the 39th Engineer Battalion) was 
subjected to mortar attacks, as well as mining incidents, and 
sniper fire.  A number of the veteran's other claimed Vietnam 
stressors have not been verified, but the mortar attack 
stressor is corroborated.  In the spirit of the holding in 
Pentecost, the Board finds there is sufficient credible 
supporting evidence of a PTSD-related stressor in Vietnam. 

In sum, all elements for service connection for PTSD are 
established.  The Board concludes that PTSD was incurred in 
service, and service connection for such is granted.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision.  38 U.S.C.A. § 5107(b).



ii.  Sinusitis and GERD, as Due to Exposure to Agent Orange

The veteran is claiming service connection for sinusitis and 
GERD as due to exposure to Agent Orange while in Vietnam.

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era. 38 
C.F.R. § 3.307(a)(6)(iii).  These regulations also stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.  See 
also 38 U.S.C.A. § 1116.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service. 38 C.F.R. § 
3.307(a).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease, porphyria, and 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within 1 year after the last date on 
which the appellant was exposed to an herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted. 59 Fed. Reg. 
341-46 (January 4, 1994).  Thus, the presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition other than those for which the Secretary 
has specifically determined that a presumption of service 
connection is warranted.  

The veteran has specifically asserted that sinusitis and 
GERD, resulted from Agent Orange exposure.  In this regard, 
the veteran did serve in Vietnam.  Thus the presumption of 
service connection for certain disease as set forth in 38 
C.F.R. § 3.307 and 3.309 as they relate to service in Vietnam 
is applicable.  However, the veteran has not been diagnosed 
with any of the disorders included in the list of diseases 
associated with exposure to certain herbicide agents under 
38 C.F.R. § 3.309.  Thus the presumption of service 
connection for certain disease as set forth in 38 C.F.R. § 
3.307 and 3.309 as they relate to service in Vietnam is not 
applicable.    

However, a claimant is not precluded from establishing 
service connection with proof of direct causation. Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability. Absent proof 
of a present disability there can be no valid claim. See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  With 
respect to the claimed sinusitis, there is no diagnosis or 
competent evidence otherwise to show that the veteran 
currently has a chronic sinusitis disability.  

With respect to the claimed GERD, there is a diagnosis of 
that disability.  However, there is no evidence contained in 
service medical records indicating GERD during service.  Nor 
is there evidence or opinion that the veteran manifested that 
disorder until 2001, many years after service.  Moreover, 
when seen in May 2001, when assessed with dyspepsia and 
gastritis, the examiner opined that this was likely from non-
steroidal anti-inflammatory drug.  

Accordingly, the Board finds that the preponderance of the 
evidence is against these two claims, and therefore these 
claims must be denied.


ORDER

Service connection for PTSD is granted.

Entitlement to service connection for gastroesophageal reflux 
disease is denied.

Entitlement to service connection for sinusitis is denied.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



